— Appeal by defendant, as limited by his motion, from a sentence of the County Court, Suffolk County, imposed July 19, 1978, upon his conviction of attempted manslaughter in the second degree, upon his plea of guilty, the sentence being a definite term of imprisonment of one year. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a period of imprisonment of 60 days and probation for an additional 4 years and 10 months. As so modified, sentence affirmed and case remitted to the County Court to fix the terms and conditions of probation. The sentence was excessive to the extent indicated herein. Suozzi, J. P., O’Connor, Lazer and Rabin, JJ., concur.